Cite as 2016 Ark. 470

             SUPREME COURT OF ARKANSAS
                                             Opinion Delivered:   December 15, 2016


IN RE ARKANSAS CODE OF
JUDICIAL CONDUCT




                                   PER CURIAM

      The Supreme Court adopts the following changes, effective immediately, to the

Arkansas Code of Judicial Conduct in order to improve the Code to (1) ensure self-

represented litigants were treated fairly, (2) address issues raised during past election

cycles where the Code was not clear, (3) expand the Code’s applicability to a judge-

elect, (4) better advise judges what was and was not prohibited conduct, and (5)

improve the judicial election process.
                                   Cite as 2016 Ark. 470

Applicability of this Code

(B) A judge, within the meaning of this Code, is anyone who is authorized to perform
judicial functions, including an officer such as a, magistrate, special master, referee, or
member of the administrative law judiciary. Members of the executive branch, such as
administrative law judges and hearing officers, are not subject to this Code.



RULE 2.2
Impartiality and Fairness

A judge shall uphold and apply the law, and shall perform all duties of judicial
office fairly and impartially.

B. A judge may make reasonable accommodations, consistent with the law and
court rules, to facilitate the ability of all litigants to be fairly heard.

COMMENT

[1] To ensure impartiality and fairness to all parties, a judge must be objective and open-
minded.

[2] Although each judge comes to the bench with a unique background and personal
philosophy, a judge must interpret and apply the law without regard to whether the judge
approves or disapproves of the law in question.

[3] When applying and interpreting the law, a judge sometimes may make good-faith errors
of fact or law. Errors of this kind do not violate this Rule.

[4] The growth in litigation involving self-represented litigants and the responsibility of
courts to promote access to justice warrant reasonable flexibility by judges, consistent with
the law and court rules, to ensure that all litigants are fairly heard. Examples of
accommodations that may be made include but are not limited to (1) making referrals to
any resources available to assist the litigant in the preparation of the case; (2) liberally
construing pleadings to facilitate consideration of the issues raised; (3) providing general
information about proceeding and foundational requirements; (4) attempting to make legal
concepts understandable by using plain language whenever possible; (5) asking neutral
questions to elicit or clarify information; (5) modifying the traditional order of taking
evidence; and (6) explaining the basis for a ruling.




                                             2
                                     Cite as 2016 Ark. 470

RULE 2.10
Judicial Statements on Pending and Impending Cases

(A) A judge shall not make any public statement that might reasonably be expected to affect
the outcome or impair the fairness of a matter pending or impending in any court, or make
any nonpublic statement that might substantially interfere with a fair trial or hearing.

(B) A judge shall not, in connection with cases, controversies, or issues that are likely to
come before the court, make pledges, promises, or commitments that are inconsistent with
the impartial performance of the adjudicative duties of judicial office.

(C) A judge shall require court staff, court officials, and others subject to the judge’s direction
and control to refrain from making statements that the judge would be prohibited from
making by paragraphs (A) and (B).

(D) Notwithstanding the restrictions in paragraph (A), a judge may make public statements
in the course of official duties, may explain court procedures, and may comment on any
proceeding in which the judge is a litigant in a personal capacity.

(E) Subject to the requirements of paragraph (A), a judge may respond directly or through
a third party to allegations in the media or elsewhere concerning the judge’s conduct in a
matter.

COMMENT

[1] This Rule’s restrictions on judicial speech are essential to the maintenance of the
independence, integrity, and impartiality of the judiciary.

[2] This Rule does not prohibit a judge from commenting on proceedings in which the
judge is a litigant in a personal capacity, or represents a client as permitted by these Rules.
In cases in which the judge is a litigant in an official capacity, such as a writ of mandamus,
the judge must not comment publicly.

[3] Depending upon the circumstances, the judge should consider whether it may be
preferable for a third party, rather than the judge, to respond or issue statements in
connection with allegations concerning the judge’s conduct in a matter.




                                                3
                                    Cite as 2016 Ark. 470

RULE 2.11

Disqualification

(A) A judge shall disqualify himself or herself in any proceeding in which the judge’s
impartiality might reasonably be questioned, including but not limited to the following
circumstances:

(1) The judge has a personal bias or prejudice concerning a party or a party’s lawyer, or
personal knowledge of facts that are in dispute in the proceeding.

(2) The judge knows that the judge, the judge’s spouse or domestic partner, or a person
within the third degree of relationship to either of them, or the spouse or domestic partner
of such a person is:

(a) a party to the proceeding, or an officer, director, general partner, managing member, or
trustee of a party;

(b) acting as a lawyer in the proceeding;

(c) a person who has more than a de minimis interest that could be substantially affected by
the proceeding; or

(d) likely to be a material witness in the proceeding.

(3) The judge knows that he or she, individually or as a fiduciary, or the judge’s spouse,
domestic partner, parent, or child, or any other member of the judge’s family residing in
the judge’s household, has an economic interest in the subject matter in controversy or in a
party to the proceeding.

(4) [Reserved]

(5) The judge, while a judge or a judicial candidate, has made a public statement, other than
in a court proceeding, judicial decision, or opinion, that commits or appears to commit the
judge to reach a particular result or rule in a particular way in the proceeding or controversy.

(6) The judge:

(a) served as a lawyer in the matter in controversy, or was associated with a lawyer who
participated substantially as a lawyer in the matter during such association;

(b) served in governmental employment, and in such capacity participated personally and
substantially as a lawyer or public official concerning the proceeding, or has publicly


                                               4
                                   Cite as 2016 Ark. 470

expressed in such capacity an opinion concerning the merits of the particular matter in
controversy;

(c) was a material witness concerning the matter; or

(d) previously presided as a judge over the matter in another court.

(B) A judge shall keep informed about the judge’s personal and fiduciary economic interests,
and make a reasonable effort to keep informed about the personal economic interests of the
judge’s spouse or domestic partner and minor children residing in the judge’s household.

(C) A judge subject to disqualification under this Rule, other than for bias or prejudice
under paragraph (A)(1), may disclose on the record the basis of the judge’s disqualification
and may ask the parties and their lawyers to consider, outside the presence of the judge and
court personnel, whether to waive disqualification. If, following the disclosure, the parties
and lawyers agree, without participation by the judge or court personnel, that the judge
should not be disqualified, the judge may participate in the proceeding. The agreement shall
be incorporated into the record of the proceeding.



COMMENT

[1] Under this Rule, a judge is disqualified whenever the judge’s impartiality might
reasonably be questioned, regardless of whether any of the specific provisions of paragraphs
(A)(1) through (6) apply. In many jurisdictions, the term “recusal” is used interchangeably
with the term “disqualification.”

[2] A judge’s obligation not to hear or decide matters in which disqualification is required
applies regardless of whether a motion to disqualify is filed.

[3] The rule of necessity may override the rule of disqualification. For example, a judge
might be required to participate in judicial review of a judicial salary statute, or might be
the only judge available in a matter requiring immediate judicial action, such as a hearing
on probable cause or a temporary restraining order. In matters that require immediate action,
the judge must disclose on the record the basis for possible disqualification and make
reasonable efforts to transfer the matter to another judge as soon as practicable.

[4] The fact that a lawyer, or a lawyer who practices with that lawyer, in a proceeding is
affiliated with a law firm with which a relative of the judge is affiliated does not itself
disqualify the judge. If, however, the judge’s impartiality might reasonably be questioned
under paragraph (A), or the relative is known by the judge to have an interest in the law
firm that could be substantially affected by the proceeding under paragraph (A)(2)(c), the
judge’s disqualification is required.

                                             5
                                    Cite as 2016 Ark. 470

[4A] The fact that a lawyer in a proceeding, or a litigant, contributed to the judge’s
campaign, or publicly supported the judge in his or her election does not of itself disqualify
the judge. However, the size of contributions, the degree of involvement in the campaign,
the timing of the campaign and the proceeding, the issues involved in the proceeding, and
other factors known to the judge may raise questions as to the judge’s impartiality under
paragraph (A).

[5] A judge should disclose on the record information that the judge believes the parties or
their lawyers might reasonably consider relevant to a possible motion for disqualification,
even if the judge believes there is no basis for disqualification.

[6] “Economic interest,” as set forth in the Terminology section, means ownership of more
than a de minimis legal or equitable interest. Except for situations in which a judge
participates in the management of such a legal or equitable interest, or the interest could be
substantially affected by the outcome of a proceeding before a judge, it does not include:

(1) an interest in the individual holdings within a mutual or common investment fund;

(2) an interest in securities held by an educational, religious, charitable, fraternal, or civic
organization in which the judge or the judge’s spouse, domestic partner, parent, or child
serves as a director, officer, advisor, or other participant;

(3) a deposit in a financial institution or deposits or proprietary interests the judge may
maintain as a member of a mutual savings association or credit union, or similar proprietary
interests; or

(4) an interest in the issuer of government securities held by the judge.




RULE 2.16
Cooperation with Disciplinary Authorities

(A) A judge shall cooperate and be candid and honest with judicial and lawyer disciplinary
agencies.

(B) A judge shall not retaliate, directly or indirectly, against a person known or suspected to
have assisted or cooperated with an investigation of a judge or a lawyer.




                                               6
                                   Cite as 2016 Ark. 470

COMMENT

[1] Cooperation with investigations and proceedings of judicial and lawyer discipline
agencies, as required in paragraph (A), instills confidence in judges’ commitment to the
integrity of the judicial system and the protection of the public and may be considered by
the judicial and lawyer discipline agencies as a mitigating factor.

RULE 3.2
Appearances before Governmental Bodies and Consultation with Government
Officials

A judge shall not appear voluntarily at a public hearing before, or otherwise consult with,
an executive or a legislative body or official, except:

(A) in connection with matters concerning the law, the legal system, or the administration
of justice, or matters or proposals affecting the judiciary;
(B) in connection with matters about which the judge acquired knowledge or expertise in
the course of the judge’s judicial duties; or

(C) when the judge is acting pro se in a matter involving the judge’s legal or economic
interests, or when the judge is acting in a fiduciary capacity.

Rule 3.7 Participation in Educational, Religious, Charitable, Fraternal, or Civic
Organizations and Activities.

(A) Subject to the requirements of Rule 3.1, a judge may participate in activities sponsored
by organizations or governmental entities concerned with the law, the legal system, or the
administration of justice, and those sponsored by or on behalf of educational, religious,
charitable, fraternal, or civic organizations not conducted for profit, including but not
limited to the following activities:
(1) assisting such an organization or entity in planning related to fund-raising, and
participating in the management and investment of the organization’s or entity’s funds;

(2) soliciting contributions for such an organization or entity, but only from members of the
judge’s family, or from judges over whom the judge does not exercise supervisory or
appellate authority;

(3) soliciting membership for such an organization or entity, even though the membership
dues or fees generated may be used to support the objectives of the organization or entity,
as long as the solicitation cannot reasonably be perceived as coercive;

(4) appearing or speaking at, receiving an award or other recognition at, being featured on
the program of, and permitting his or her title to be used in connection with an event of

                                             7
                                     Cite as 2016 Ark. 470

such an organization or entity, but if the event serves a fund-raising purpose, the judge may
participate only if the event concerns the law, the legal system, or the administration of
justice;

(5) making recommendations to such a public or private fund-granting organization or
entity in connection with its programs and activities, but only if the organization or entity
is concerned with the law, the legal system, or the administration of justice; and

(6) serving as an officer, director, trustee, or non-legal advisor of such an organization or
entity, unless it is likely that the organization or entity:

(a) will be engaged in proceedings that would ordinarily come before the judge; or

(b) will frequently be engaged in adversary proceedings in the court of which the judge is a
member, or in any court subject to the appellate jurisdiction of the court of which the judge
is a member.

(B) A judge may encourage lawyers to provide pro bono public legal services.

(C) A judge may, as a parent or guardian, assist minor children in their fund-
raising activities if the procedures employed are not coercive and the sums
solicited are minor.



Rule 3.13: Acceptance and Reporting of Gifts, Loans, Bequests, Benefits, or
Other Things of Value

(A) A judge shall not accept any gifts, loans, bequests, benefits, or other things of value, if
acceptance is prohibited by law or would appear to a reasonable person to undermine the
judge’s independence, integrity, or impartiality.

(B) Unless otherwise prohibited by law, or by paragraph (A), a judge may accept the
following:

(1) items with little intrinsic value, such as plaques, certificates, trophies, and greeting cards;

(2) gifts, loans, bequests, benefits, or other things of value from close friends or relatives
whose appearance or interest in a proceeding pending or impending before the judge would
in any event require disqualification of the judge under Rule 2.11;

(3) ordinary social hospitality;


                                                8
                                     Cite as 2016 Ark. 470

(4) commercial or financial opportunities and benefits, including special pricing and
discounts, and loans from lending institutions in their regular course of business, if the same
opportunities and benefits or loans are made available on the same terms to similarly situated
persons who are not judges;

(5) rewards and prizes given to competitors or participants in random drawings, contests, or
other events that are open to persons who are not judges;

(6) scholarships, fellowships, and similar benefits or awards, if they are available to similarly
situated persons who are not judges, based upon the same terms and criteria;

(7) books, magazines, journals, audiovisual materials, and other resource materials supplied
by publishers on a complimentary basis for official use; or (8) gifts, awards, or benefits
associated with the business, profession, or other separate activity of a spouse, a domestic
partner, or other family member of a judge residing in the judge’s household, but that
incidentally benefit the judge.

(8) gifts incident to a public testimonial;

(9) a gift made in connection with a special occasion for the judge such as a wedding,
anniversary, birthday, or other holiday and the gift is fairly commensurate with the occasion
and the relationship of the donor;

(10) invitations to the judge and the judge’s spouse, domestic partner, or guest to attend
without charge:

(a) an event associated with a bar-related function or other activity relating to the law, the
legal system, or the administration of justice; or

(b) an event associated with any of the judge’s educational, religious, charitable, fraternal or
civic activities permitted by this Code, if the same invitation is offered to nonjudges who
are engaged in similar ways in the activity as is the judge; and

(C) A judge shall report gifts as required by law.

(D) If a judge receives a gift, or thing of value, in violation of this Rule and the judge cannot
determine the source of the gift or the judge has difficulty returning the gift, the judge may
donate the gift to a non-profit organization.

(E) For purposes of this Rule, the term “relatives” is broader than Rule 2.11 and shall
include a spouse, child, parent, grandparent, grandchild, brother, sister, parent-in-law,
brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousins, and the spouse or
in-laws of any of these persons.


                                               9
                                     Cite as 2016 Ark. 470

COMMENT

[1] Whenever a judge accepts a gift or other thing of value without paying fair market value,
there is a risk that the benefit might be viewed as intended to influence the judge’s decision
in a case. Rule 3.13 imposes restrictions upon the acceptance of such benefits, according to
the magnitude of the risk. Paragraph (B) identifies circumstances in which the risk that the
acceptance would appear to undermine the judge’s independence, integrity, or impartiality
is low. [2] Gift-giving between close friends and relatives is a common occurrence, and
ordinarily does not create an appearance of impropriety or cause reasonable persons to
believe that the judge’s independence, integrity, or impartiality has been compromised. In
addition, when the appearance of friends or relatives in a case would require the judge’s
disqualification under Rule 2.11, there would be no opportunity for a gift to influence the
judge’s decision making. Paragraph (B)(2) places no restrictions upon the ability of a judge
to accept gifts or other things of value from friends or relatives under these circumstances.
[3] Businesses and financial institutions frequently make available special pricing, discounts,
and other benefits, either in connection with a temporary promotion or for preferred
customers, based upon longevity of the relationship, volume of business transacted, and
other factors. A judge may freely accept such benefits if they are available to the general
public, or if the judge qualifies for the special price or discount according to the same criteria
as are applied to persons who are not judges. As an example, loans provided at generally
prevailing interest rates are not gifts, but a judge could not accept a loan from a financial
institution at below-market interest rates unless the same rate was being made available to
the general public for a certain period of time or only to borrowers with specified
qualifications that the judge also possesses.

[4] Rule 3.13 applies only to acceptance of gifts or other things of value by a judge.
Nonetheless, if a gift or other benefit is given to the judge’s spouse, domestic partner, or
member of the judge’s family residing in the judge’s household, it may be viewed as an
attempt to evade Rule 3.13 and influence the judge indirectly. Where the gift or benefit is
being made primarily to such other persons, and the judge is merely an incidental
beneficiary, this concern is reduced. A judge should, however, remind family and household
members of the restrictions imposed upon judges, and urge them to take these restrictions
into account when making decisions about accepting such gifts or benefits.

[5] Rule 3.13 does not apply to contributions to a judge’s campaign for judicial office. Such
contributions are governed by other Rules of this Code, including Rules 4.3 and 4.4.



RULE 3.14
Reimbursement of Expenses and Waivers of Fees or Charges

(A) Unless otherwise prohibited by Rules 3.1 and 3.13(A) or other law, a judge may accept
reimbursement of necessary and reasonable expenses for travel, food, lodging, or other

                                               10
                                    Cite as 2016 Ark. 470

incidental expenses, or a waiver or partial waiver of fees or charges for registration, tuition,
and similar items, from sources other than the judge’s employing entity, except from a
political organization, if the expenses or charges are associated with the judge’s participation
in extrajudicial activities permitted by this Code.

(B) Reimbursement of expenses for necessary travel, food, lodging, or other incidental
expenses shall be limited to the actual costs reasonably incurred by the judge and, when
appropriate to the occasion, by the judge’s spouse, domestic partner, or guest.

(C) A judge who accepts reimbursement of expenses or waivers or partial waivers of fees or
charges on behalf of the judge or the judge’s spouse, domestic partner, or guest shall publicly
report such acceptance as required by Rule 3.15.



RULE 3.15 Reporting Requirements

(A) A judge shall publicly report the amount or value of the following as required by state
law:

(1) compensation received for extrajudicial activities as permitted by Rule 3.12;

(2) gifts and other things of value as permitted by Rule 3.13, and

(3) reimbursement of expenses and waiver of fees or charges as permitted by Rule 3.14.

(B) The scope of reporting, the time for reporting, the manner of reporting, and other issues
shall be as determined by state law.



CANON 4

A JUDGE, CANDIDATE FOR JUDICIAL OFFICE, OR JUDGE-ELECT
SHALL NOT ENGAGE IN POLITICAL OR CAMPAIGN ACTIVITY THAT IS
INCONSISTENT WITH THE INDEPENDENCE, INTEGRITY, OR
IMPARTIALITY OF THE JUDICIARY.

RULE 4.1

Political and Campaign Activities of Judges, Judicial Candidates, and a judge-elect in
General



                                              11
                                     Cite as 2016 Ark. 470

(A) Except as permitted by law, or by Rules 4.2, 4.3, and 4.4, a judge, a judicial candidate,
and a judge-elect shall not:

(1) act as a leader in, or hold an office in, a political organization;

(2) make speeches on behalf of a political organization; (3) publicly endorse or oppose a
candidate for any public office;

(4) solicit funds for, pay an assessment to, or make a contribution to a political organization
or a candidate for public office;

(5) solicit the efforts of any individual, committee, or organization to expend money outside
of the judge’s campaign when such expenses will not be reported by the campaign if the
purpose of the expenditure is to influence the outcome of the judge’s election.

(6) publicly identify himself or herself as a candidate of a political organization;

(7) seek, accept, or use endorsements from a political organization or an elected official who
was elected in a partisan election; however, nothing prevents a judicial candidate from
speaking to a political organization or elected official concerning the judicial candidate’s
election;

(8) personally solicit or accept campaign contributions other than through a campaign
committee authorized by Rule 4.4;

(9) use or permit the use of campaign contributions for the private benefit of the judge, the
candidate, or others;

(10) use court staff, facilities, or other court resources in a campaign for judicial office;

(11) knowingly, or with reckless disregard for the truth, make any false or misleading
statement;

(12) make any statement that would reasonably be expected to affect the outcome or impair
the fairness of a matter pending or impending in any court; or

(13) in connection with cases, controversies, or issues that are likely to come before the
court, make pledges, promises, or commitments that are inconsistent with the impartial
performance of the adjudicative duties of judicial office.

(14) Use the term “re-elect” unless the judge was previously elected to that same position.




                                                12
                                   Cite as 2016 Ark. 470

(B) A judge or judicial candidate shall take reasonable measures to ensure that other persons
do not undertake, on behalf of the judge or judicial candidate, any activities prohibited
under paragraph (A).

(C) For purposes of this Rule, a judge may use the title “Judge” if the judge is currently
serving as a judge on the district court, circuit court, or court of appeals. A judge may use
the title “Justice” if currently serving on the Arkansas Supreme Court. A judge who
previously has held one of these positions, may use the appropriate title as long as it is
preceded by the term “former”.



COMMENT
GENERAL CONSIDERATIONS

[1] Even when subject to public election, a judge plays a role different from that of a
legislator or executive branch official. Rather than making decisions based upon the
expressed views or preferences of the electorate, a judge makes decisions based upon the
law and the facts of every case. Therefore, in furtherance of this interest, judges, judicial
candidates, and a judge-elect must, to the greatest extent possible, be free and appear to be
free from political influence and political pressure. This Canon imposes narrowly tailored
restrictions upon the political and campaign activities of all judges, judicial candidates, and
a judge-elect taking into account the various methods of selecting judges.

[2] When a person becomes a judge, judicial candidate or judge-elect, this Canon becomes
applicable to his or her conduct. In addition, Arkansas Rule of Professional Conduct 8.2(b)
provides that a “lawyer who is a candidate for judicial office shall comply with the applicable
provisions of the Code of Judicial Conduct.”



PARTICIPATION IN POLITICAL ACTIVITIES

[3] Public confidence in the independence and impartiality of the judiciary is eroded if
judges, judicial candidates, and a judge-elect are perceived to be subject to political
influence. Although judges, judicial candidates, and a judge-elect may register to vote as
members of a political party, they are prohibited by paragraph (A)(1) from assuming
leadership roles in political organizations.

[4] Paragraphs (A)(2) and (A)(3) prohibit judges, judicial candidates, and a judge-elect from
making speeches on behalf of political organizations or publicly endorsing or opposing
candidates for public office, respectively, to prevent them from abusing the prestige of
judicial office to advance the interests of others. See Rule 1.3. These Rules do not prohibit


                                              13
                                     Cite as 2016 Ark. 470

candidates from campaigning on their own behalf, or from endorsing or opposing candidates
for the same judicial office for which they are running.

[5] Although members of the families of judges, judicial candidates, and a judge-elect are
free to engage in their own political activity, including running for public office, there is no
“family exception” to the prohibition in paragraph (A)(3) against a judge, candidate, and a
judge-elect publicly endorsing candidates for public office. A judge, judicial candidate, and
a judge-elect must not become involved in, or publicly associated with, a family member’s
political activity or campaign for public office.

[6] Judges, judicial candidates, and a judge-elect retain the right to participate in the political
process as voters in both primary and general elections. Judges are permitted to request a
ballot in a party’s primary without violating this Code.

[6A] Judges, judicial candidates, and a judge-elect are permitted to attend or purchase tickets
for dinners or other events sponsored by a political organization.

STATEMENTS AND COMMENTS MADE                                    BY     JUDGES,       JUDICIAL
CANDIDATES, AND A JUDGE-ELECT

[7] Judicial candidates must be scrupulously fair and accurate in all statements made by them
and by their campaign committees. Paragraph (A)(11) obligates candidates and their
committees to refrain from making statements that are false or misleading, or that omit facts
necessary to make the communication considered as a whole not materially misleading. As
an example, “judicial experience” is misleading unless referring to the person’s service on a
district court, circuit court, court of appeals, or supreme court.

[8] Judges, Judicial candidates, and a judge-elect are sometimes the subject of false,
misleading, or unfair allegations made by opposing candidates, third parties, or the media.
For example, false or misleading statements might be made regarding the identity, present
position, experience, qualifications, or judicial rulings of a candidate. In other situations,
false or misleading allegations may be made that bear upon a judge, judicial candidate or
judge-elect’s integrity or fitness for judicial office. As long as the judge, judicial candidate,
or judge-elect does not violate these Rules, the candidate may make a factually accurate
public response. In addition, when an independent third party has made unwarranted attacks
on a candidate’s opponent, the candidate may disavow the attacks, and request the third
party to cease and desist.

[9] Subject to paragraph (A)(12), a judge, judicial candidate, and judge-elect is permitted to
respond directly to false, misleading, or unfair allegations made against him or her during a
campaign, although it is preferable for someone else to respond if the allegations relate to a
pending case.



                                                14
                                    Cite as 2016 Ark. 470

[10] Paragraph (A)(12) prohibits judges, judicial candidates, and a judge-elect from making
comments that might impair the fairness of pending or impending judicial proceedings. This
provision does not restrict arguments or statements to the court or jury by a lawyer who is
a judicial candidate or judge-elect, or rulings, statements, or instructions by a judge that may
appropriately affect the outcome of a matter.


PLEDGES, PROMISES, OR COMMITMENTS INCONSISTENT WITH
IMPARTIAL PERFORMANCE OF THE ADJUDICATIVE DUTIES OF
JUDICIAL OFFICE
[11] The role of a judge is different from that of a legislator or executive branch official,
even when the judge is subject to public election. Campaigns for judicial office must be
conducted differently from campaigns for other offices. The narrowly drafted restrictions
upon political and campaign activities of judicial candidates provided in Canon 4 allow
candidates to conduct campaigns that provide voters with sufficient information to permit
them to distinguish between candidates and make informed electoral choices.
[12] Paragraph (A)(13) makes applicable to judges, judicial candidates, and a judge-elect the
prohibition that applies to judges in Rule 2.10(B), relating to pledges, promises, or
commitments that are inconsistent with the impartial performance of the adjudicative duties
of judicial office.
[13] The making of a pledge, promise, or commitment is not dependent upon, or limited
to, the use of any specific words or phrases; instead, the totality of the statement must be
examined to determine if a reasonable person would believe that the candidate for judicial
office has specifically undertaken to reach a particular result.
[13A] Before speaking or announcing personal views on social or political topics in a judicial
campaign, candidates should consider the impact of their statements. Such statements may
suggest that the judge lacks impartiality. See Rule 1.2. They may create the impression that
a judge has or manifests bias or prejudice toward individuals with contrary social or political
views. See Rule 2.3. Public comments may require the judge to disqualify himself or herself
when litigation involving those issues come before the judge. See Rule 2.11. When making
such statements, a judge should acknowledge the overarching judicial obligation to apply
and uphold the law, without regard to his or her personal views.
[14] A judicial candidate may make campaign promises related to judicial organization,
administration, and court management, such as a promise to dispose of a backlog of cases,
start court sessions on time, or avoid favoritism in appointments and hiring. A candidate
may also pledge to take action outside the courtroom, such as working toward an improved
jury selection system, or advocating for more funds to improve the physical plant and
amenities of the courthouse.
[15] Judicial candidates may receive questionnaires or requests for interviews from the media
and from issue advocacy or other community organizations that seek to learn their views on
                                              15
                                    Cite as 2016 Ark. 470

disputed or controversial legal or political issues. Paragraph (A)(13) does not specifically
address judicial responses to such inquiries. Depending upon the wording and format of
such questionnaires, candidates’ responses might be viewed as pledges, promises, or
commitments to perform the adjudicative duties of office other than in an impartial way.
To avoid violating paragraph (A)(13), therefore, candidates who respond to media and other
inquiries should also give assurances that they will keep an open mind and will carry out
their adjudicative duties faithfully and impartially if elected. Candidates who do not respond
may state their reasons for not responding, such as the danger that answering might be
perceived by a reasonable person as undermining a successful candidate’s independence or
impartiality, or that it might lead to frequent disqualification. See Rule 2.11.


RULE 4.2
Political and Campaign Activities of Judicial Candidates in Public Elections
(A) A judicial candidate in a public election shall:
(1) act at all times in a manner consistent with the independence, integrity, and impartiality
of the judiciary;
(2) comply with all applicable election, election campaign, and election campaign fund-
raising laws and regulations of this jurisdiction;
(3) review and approve the content of all campaign statements and materials produced by
the candidate or his or her campaign committee, as authorized by Rule 4.4, before their
dissemination; and
(4) take reasonable measures to ensure that other persons do not undertake on behalf of the
candidate activities, other than those described in Rule 4.4, that the candidate is prohibited
from doing by Rule 4.1.
(B) A judicial candidate in a public election may, unless prohibited by law, and not earlier
than 365 days before the first applicable election:
(1) establish a campaign committee pursuant to the provisions of Rule 4.4;
(2) speak on behalf of his or her candidacy through any medium, including but not limited
to advertisements, websites, or other campaign literature;
(3) [Reserved]
(4) attend or purchase tickets for dinners or other events sponsored by a political
organization;
(5) seek, accept, or use endorsements from any person or organization other than a partisan
political organization or partisan elected official; and
(6) [Reserved].


                                              16
                                   Cite as 2016 Ark. 470

(C) [Reserved].
COMMENT
[1] Paragraph (B) permits judicial candidates in public elections to engage in some political
and campaign activities otherwise prohibited by Rule 4.1. Candidates may not engage in
these activities earlier than 365 days before the first applicable election. See definition of
“judicial candidate,” which provides that a person becomes a candidate for judicial office as
soon as he or she makes a public announcement of candidacy, declares or files as a candidate
with the election authority, or authorizes or engages in solicitation or acceptance of
contributions or support. This rule does not prohibit private conversations with potential
supporters by a potential candidate as part of an effort to “test the waters” for a future
candidacy. It does prohibit establishing a campaign committee earlier than 365 days before
the election date.
[2] Despite paragraph (B), judicial candidates for public election remain subject to many of
the provisions of Rule 4.1. For example, a candidate continues to be prohibited from
soliciting funds for a political organization, knowingly making false or misleading statements
during a campaign, or making certain promises, pledges, or commitments related to future
adjudicative duties. See Rule 4.1(A), paragraphs (4), (11), and (13).
[3] [Reserved]
[4] In nonpartisan elections, paragraph (B)(5) prohibits a candidate from seeking, accepting,
or using nominations or endorsements from a partisan political organization or partisan
elected official.
[5] Subject to the 365-day limitation, judicial candidates are permitted to attend or purchase
tickets for dinners and other events sponsored by political organizations. (Cf. Rule 4.1,
Comment 6A, Judges are permitted to attend or purchase tickets for dinners or other events
sponsored by a political organization.)
[6] [Reserved]
[7] [Reserved]


RULE 4.4
Campaign Committees
(A) A judicial candidate subject to public election may establish a campaign committee to
manage and conduct a campaign for the candidate, subject to the provisions of this Code.
The candidate is responsible for ensuring that his or her campaign committee complies with
applicable provisions of this Code and other applicable law.
(B) A judicial candidate subject to public election shall direct his or her campaign
committee:
(1) to solicit and accept only such campaign contributions as are permitted by state law.

                                             17
                                   Cite as 2016 Ark. 470

(2) not to solicit or accept contributions for a candidate’s current campaign more than 180
days before the applicable election, nor more than 45 days after the last election in which
the candidate participated; and
(3) to comply with all applicable statutory requirements for disclosure and divestiture of
campaign contributions.
(C) Any campaign fund surplus shall be returned to the contributors, contributed to a non-
profit organization which is exempt from taxation under Section 501(c)(3) or turned over
to the State Treasurer as provided by law.
COMMENT
[1] Judicial candidates are prohibited from personally soliciting campaign contributions or
personally accepting campaign contributions. See Rule 4.1(A)(8). This Rule recognizes that
in many jurisdictions, judicial candidates must raise campaign funds to support their
candidacies, and permits candidates, other than candidates for appointive judicial office, to
establish campaign committees to solicit and accept reasonable financial contributions or in-
kind contributions.
[2] Campaign committees may solicit and accept campaign contributions, manage the
expenditure of campaign funds, and generally conduct campaigns. Candidates are
responsible for compliance with the requirements of election law and other applicable law,
and for the activities of their campaign committees.
[2A] The forty-five-day post-election restriction applies both to contested and non-
contested elections. Once a candidate’s campaign has ended, the candidate should only raise
funds for 45 more days. For example, if three candidates participate in a judicial election,
the candidate who is eliminated may raise funds for only an additional 45 days. However,
the two remaining candidates may continue to raise funds through the runoff election and
45 days thereafter.
[3] At the start of a campaign, the candidate must instruct the campaign committee to solicit
or accept only such contributions as are reasonable in amount, appropriate under the
circumstances, and in conformity with applicable law.




                                             18